Title: To George Washington from Alexander Hamilton, 31 October 1792
From: Hamilton, Alexander
To: Washington, George

 

Treasury Departmt Octr 31st 1792.

The Secretary of the Treasury has the honor respectfully to communicate to the President an authenticated copy of the Contract for the last Loan made in Holland, for three millions of florins, bearing date the 9th of August 1792, at a rate of four per cent interest, of which Contract a ratification of the President as heretofore, is required.

Alexander Hamilton Secy of the Treasury.

